Recently the judgment herein was affirmed without consideration of the bills of exception. The motion for rehearing insists the court was in error, and that the bills of exception were properly filed. In view of this insistence we have gone over this matter again. To state the matter definitely, the court adjourned on the 29th day of January, 1917. The court granted a thirty-day order. Before the expiration of the thirty days, towit, on February 19, appellant secured an order extending the time for thirty days in which to file his bills of exception. Giving full benefit from the adjournment of the court until the expiration of the second thirty days would bring it up to the latter part of March, that is, sixty days from the 29th of January. The bills of exception were not filed within this time. On the 19th of April, after the expiration of the second order extending the time, appellant secured a five-day order from the district judge in which to file his bills of exception. This came too late. See Armstrong v. State, 60 Tex.Crim. Rep., and Presley v. State,60 Tex. Crim. 102. Other cases could be cited in support of this proposition.
In order to have extended the time so as to take advantage of it in filing the bills of exception the continuity should not have been broken. The order had expired in the latter part of March authorizing the filing of the bills of exception, but they were not filed. There was nothing then done until the 19th of April, showing an interregnum of about three weeks, when the order granting the five days in which to file the bills of exception was made. Under all the authorities this matter came too late and can not be considered.
The motion for rehearing is overruled.
Overruled.
[This case reached Reporter December, 1917.]